Citation Nr: 0017910	
Decision Date: 07/10/00    Archive Date: 07/14/00

DOCKET NO.  99-03 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for hypercholesterolemia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel



INTRODUCTION

The veteran had active service from May 1983 to June 1997.

The veteran filed a claim in September 1997 for service 
connection for disabilities to include hypercholesterolemia.  
This appeal arises from the December 1997 rating decision 
from the Roanoke, Virginia Regional Office (RO) that denied 
the veteran's claim for service connection for 
prostatitis/urethritis, a visual disability (claimed as eye 
glasses, and hypercholesterolemia, and granted service 
connection for residuals, anterior cruciate ligament tear of 
the right knee with a 10 percent evaluation assigned.  Notice 
of this decision was sent on January 12, 1998.  A Notice of 
Disagreement was filed in June 1998 and a Statement of the 
Case was issued in June 1998.  A substantive appeal was filed 
on January 11, 1999 with no hearing requested.


FINDING OF FACT

The veteran has presented no competent evidence to show that 
he currently suffers from a disability for VA purposes; the 
claim is not plausible.


CONCLUSION OF LAW

The claim of entitlement to service connection for 
hypercholesterolemia is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

In service, beginning in November 1987, laboratory readings 
indicated that the veteran had cholesterol elevation.  In 
October 1996, it was indicated that the veteran had severe 
isolated hypercholesterolemia.  Also in October 1996, a 
waiver of physical standards was granted and the veteran was 
able to continue as an aviator.  On separation examination in 
June 1997, the diagnoses included hypercholesterolemia.  It 
was not considered disabling.  

In September 1997, the veteran filed a claim for service 
connection for disabilities to include hypercholesterolemia.

On a VA examination in November 1997, it was noted that the 
veteran had hypercholesterolemia diagnosed in service.  He 
stated his cholesterol was 270 to 280.  He was on medication.  
He had no known disabilities to date secondary to the 
hypercholesterolemia.  The diagnoses included 
hypercholesterolemia by history, on medical treatment, 
uncomplicated today.

By rating action of December 1997, service connection for 
hypercholesterolemia was denied.  The current appeal to the 
Board arises from this action.

In a statement in January 1999, the veteran reported that 
there was a history of coronary artery disease and death from 
myocardial infarction in his family.

II.  Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(a) (1999). 

A claimant seeking benefits under a law administered by the 
Secretary of the Department of Veteran Affairs shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  The Secretary has the duty to assist a claimant in 
developing facts pertinent to the claim if the claim is 
determined to be well grounded.  38 U.S.C.A.  § 5107(a).  
Thus, the threshold question to be answered is whether the 
veteran has presented a well grounded claim; that is a claim 
which is plausible.  If he has not presented a well grounded 
claim, his appeal must fail, and there is no duty to assist 
him further in the development of his claim as any such 
additional development would be futile.  Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  

To sustain a well grounded claim, the claimant must provide 
evidence demonstrating that the claim is plausible; mere 
allegation is insufficient.  Tirpak v. Derwinski, 2 Vet. App. 
609 (1992).  The determination of whether a claim is well 
grounded is legal in nature.  King v. Brown, 5 Vet. App. 19 
(1993).  A well grounded claim is a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of 38 U.S.C.A. § 5107(a).  Murphy 
v. Derwinski, 1 Vet.  App. 78, 81 (1990).  To be well 
grounded, a claim must be accompanied by supportive evidence, 
and such evidence must justify a belief by a fair and 
impartial individual that the claim is plausible.  Where the 
determinative issue involves a question of either medical 
causation or diagnosis, medical evidence is required to 
fulfill the well grounded claim requirement of 38 U.S.C.A. § 
5107(a).  Lathan v. Brown, 7 Vet. App. 359 (1995).

Establishing service connection generally requires medical 
evidence of a current disability, see Rabideau v. Derwinski, 
2 Vet. App. 141 (1992); medical or, in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the present 
disease or injury.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table); see also Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997) (expressly adopting definition of well- grounded 
claim set forth in Caluza, supra), petition for cert. filed, 
No. 97-7373 (Jan. 5, 1998); Heuer v. Brown, 7 Vet. App. 379 
(1995); Grottveit v. Brown, 5 Vet. App. 91 (1993).  
Alternatively, under 38 C.F.R. § 3.303(b) (1998), service 
connection may be awarded for a "chronic" condition when: (1) 
a chronic disease manifests itself and is identified as such 
in service (or within the presumption period under 38 C.F.R. 
§ 3.307 (1998)) and the veteran presently has the same 
condition; or (2) a disease manifests itself during service 
(or during the presumptive period) but is not identified 
until later, there is a showing of continuity of 
symptomatology after discharge, and medical evidence relates 
the symptomatology to the veteran's present condition.  See 
Savage v. Gober, 10 Vet. App. 488, 495-98 (1998).

In this case, the veteran has not identified a disability for 
which compensation is payable.  He currently has 
hypercholesterolemia, which was first diagnosed in service.  
Hypercholesterolemia is the presence of an abnormally large 
amount of cholesterol in the cells and plasma of the 
circulating blood.  Stedman's Medical Dictionary, 26th Ed, 
pp. 823 (1995).  As such, it represents only a laboratory 
finding, and not an actual disability in itself for which VA 
compensation benefits are payable.  As there is no competent 
medical evidence to establish the presence of a disability 
for which service connection can be granted, there can be no 
valid claim.  Rabideau v. Derwinski, 2 Vet. App. 141 (1992); 
and Brammer v. Derwinski, 3 Vet. App. 223 (1992).  The only 
evidence that would support the veteran's claim is found in 
his statements; however, lay evidence is inadequate to 
establish a medical diagnosis.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The veteran having failed to present 
evidence of a plausible claim for entitlement to service 
connection for hypercholesterolemia, that claim must be 
denied.

While it is argued that the VA has a duty to assist claimants 
whose claims are not well grounded, this proposition has been 
rejected by the United States Court of Appeals for Veterans 
Claims.  On July 14, 1999, the Court affirmed a September 6, 
1996 Board decision which denied claims for service 
connection for several disabilities as not well grounded.  
Morton v. West, 12 Vet. App. 477 (1999).  In that case, the 
Court addressed and rejected the appellant's argument on 
appeal that, by virtue of various regulations, VA ADJUDICATION 
PROCEDURE MANUAL M21-1 provisions, and Compensation & Pension 
Service (C&P) policy concerning the development of claims, VA 
had taken upon itself a duty to assist in fully developing 
the facts pertinent to a claim even in the absence of a well-
grounded claim.  Because there is no duty to assist under 
38 U.S.C. § 5107(a) absent the submission of a well-grounded 
claim, see Epps v. Gober, 126 F.3d 1464, 1467 (Fed. Cir. 
1997), cert. denied, 118 S. Ct. 2348 (1998), the Court held 
that the Secretary cannot undertake to assist a veteran in 
developing facts pertinent to his or her claim until such a 
claim has first been established.  In the order, the Court 
addressed and rejected the request of a judge for en banc 
consideration.  Morton v. West, 12 Vet. App. 477 (1999) (per 
curiam).


ORDER

As a well grounded claim has not been presented, entitlement 
to service connection for hypercholesterolemia is denied.


		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 

